Exhibit 10.6

RESTRICTED SHARE AWARD AGREEMENT
(Non-Employee Director)

THIS AGREEMENT (the “Agreement”) is made, effective as of the  <<DATE>> (the
“Date of Grant”), between KKR Financial Holdings LLC, a Delaware limited
liability company (hereinafter called the “Company”), and <<NAME>> (hereinafter
called the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the 2007 Share Incentive Plan for KKR Financial
Holdings LLC (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement; capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its Members to grant the restricted share award provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.             Grant of the Restricted Shares.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Participant a restricted share award
(the “Restricted Share Award”) consisting of <<NUMBER>> Shares (hereinafter
called the “Restricted Shares”). The Restricted Shares shall vest and become
nonforfeitable in accordance with Section 2 hereof.

2.             Vesting.

(a)           Subject to the Participant’s continued service with the Company,
the Restricted Shares shall vest and become nonforfeitable with respect to
one-third of the Shares initially granted hereunder on each of the first, second
and third anniversaries of the Date of Grant. Notwithstanding the foregoing, in
the event the above vesting schedule results in the vesting of any fractional
Shares, such fractional Shares shall not be deemed vested hereunder but shall
vest and become nonforfeitable when such fractional Shares aggregate whole
Shares.

(b)           If the Participant’s service with the Company terminates or is
terminated for any reason, the Restricted Shares shall, to the extent not then
vested, be forfeited by the Participant without consideration.

(c)           Notwithstanding any other provision of this Agreement to the
contrary, in the event a Change in Control occurs during the period the
Participant is providing services to the Company, the Restricted Shares shall,
to the extent not then vested and not previously forfeited, immediately become
fully vested, subject to Section 9(b) of the Plan.

(d)           For purposes of this Agreement, “service” means service provided
by the Participant to the Company as a member of the company’s board of
directors.


--------------------------------------------------------------------------------


3.             Certificates.  Subject to Section 6 hereof, certificates
evidencing the Restricted Shares shall be issued by the Company and shall be
registered in the Participant’s name on the share transfer books of the Company
promptly after the date hereof, but shall remain in the physical custody of the
Company or its designee at all times prior to the vesting of such Restricted
Shares pursuant to Section 2.  As a condition to the receipt of this Restricted
Share Award, the Participant shall deliver to the Company a share power, duly
endorsed in blank, relating to the Restricted Shares. No certificates shall be
issued for fractional Shares.

4.             Rights as a Member.  Subject to Section 6 hereof, the Participant
shall be the record owner of the Restricted Shares until or unless such
Restricted Shares are forfeited pursuant to Section 2 hereof, and as record
owner shall be entitled to all rights of a member of the Company, including,
without limitation, voting rights with respect to the Restricted Shares and the
Participant shall receive, when paid, any dividends or distributions on all of
the Restricted Shares granted hereunder as to which the Participant is the
record holder on the applicable record date; provided that the Restricted Shares
shall be subject to the limitations on transfer and encumbrance set forth in
Section 8.  As soon as practicable following the vesting of any Restricted
Shares pursuant to Section 2, certificates for the Restricted Shares which shall
have vested shall be delivered to the Participant or to the Participant along
with the share powers relating thereto.

5.             Legend on Certificates.  The certificates representing the vested
Restricted Shares delivered to the Participant shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6.             Deferral of Award.  Notwithstanding Sections 3 and 4 of this
Agreement or any other provision herein, if the Participant has elected to defer
this Restricted Share Award pursuant to the terms of the KKR Financial Holdings
LLC Non-Employee Directors’ Deferred Compensation and Share Award Plan (the
“Deferral Plan”), then no Shares shall be issued to the Participant until the
distribution date prescribed by the terms of the Deferral Plan and the
Participant’s election thereunder; provided that the Participant’s right to
receive such Shares shall be subject to the vesting conditions set forth in
Section 2 hereof.

7.             No Right to Continued Service.  The granting of the Restricted
Shares evidenced by this Agreement shall impose no obligation on the Company or
any Affiliate to continue the service of the Participant and shall not lessen or
affect the Company’s or any Affiliate’s right to terminate the service of such
Participant.

8.             Transferability.  The Restricted Shares may not, at any time
prior to becoming vested pursuant to Section 2, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

                2


--------------------------------------------------------------------------------


9.             Withholding.  The Participant may be required to pay to the
Company and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Shares,
their grant or vesting or any payment or transfer with respect to the Restricted
Shares and to take such action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes. 
Without limiting the generality of the foregoing, to the extent permitted by the
Committee, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares held by the Participant (which are
fully vested and not subject to any pledge or other security interest) or by
having the Company withhold from the number of Restricted Shares otherwise
deliverable to the Participant hereunder Restricted Shares with a Fair Market
Value not in excess of the statutory minimum withholding liability.

10.           Securities Laws.  Upon the vesting of any Restricted Shares, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.

11.           Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
corporate records of the Company for such Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other.  Any such notice shall be deemed effective upon receipt thereof by the
addressee.

12.           Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAWS.

13.           Restricted Share Award Subject to Plan.  By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan.  The Restricted Share Award and the
Restricted Shares granted hereunder are subject to the Plan.  The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

14.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

                3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

KKR FINANCIAL HOLDINGS LLC

 

By:

 

 

 

Name:

 

Title:

 

 

Agreed and acknowledged as of the date first

above written:

____________________

Name:

                4


--------------------------------------------------------------------------------